Citation Nr: 0422934	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degeneration of the 
lumbar spine. 

2.  Entitlement to service connection for arthritis of the 
left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had unverified active service from October 1961 
to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

The veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to service 
connection for a low back disorder and a left ankle disorder 
pursuant to the Veterans Claims Assistance Act of 2000. 

The veteran's service medical records document that he 
complained of low back pain on several occasions during 
active service.  In November 1964, it was noted that he had a 
history of intermittent low back pain.  He was diagnosed with 
mild low back strain.  In June 1965, the pain had reportedly 
radiated down both legs.  At that time, he was diagnosed with 
low back strain.  In September 1965, he was diagnosed with 
low back syndrome with paraspinal spasms and in January 1966, 
a diagnosis of mild fibromyositis lumbar musculature was 
noted.  Following service, private treatment records reflect 
that the veteran injured his back in a September 1993 
accident.  

In February 1963, the veteran sustained an injury to the left 
foot while playing basketball.  X-rays revealed a subtalar 
dislocation without fractures and a short leg cast was 
applied for the sprained ankle.  A December 1963 report noted 
rather marked swelling and tenderness over the lateral aspect 
of the left ankle.  

The Board has determined that the additional development 
necessary in this case includes obtaining additional 
pertinent medical records as well as the conduct of a VA 
examination.  In June 1997, the veteran asserted that he had 
received treatment for his lower back at the VA Medical 
Center (VAMC) in East Orange, New Jersey.  These records are 
not included in the claims file.  In addition, as the 
veteran's service medical records document several complaints 
of low back pain and reports of a left ankle injury, and as 
the veteran was diagnosed with degenerative lumbar spine and 
mild arthritis of the left ankle in May 2000, a VA 
examination is necessary to determine the etiology of any 
back or ankle disorders that may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the VAMC in 
East Orange, New Jersey, and request any 
and all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran from 1971 to the present.  If no 
such records can be found, or if they 
have been destroyed, as for specific 
confirmation of that fact.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine 
whether he has any current back or left 
ankle disorders that are etiologically 
related to active service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
specifically requested:

(a) Identify all current back 
and left ankle disorders;

(b) As to each back disorder 
currently diagnosed, indicate 
whether it is at least as 
likely as not that the disorder 
is etiologically related to the 
back symptomatology shown in 
service, otherwise to the 
veteran's military service, or 
related to the veteran's 
September 1993 accident;

(c) As to each left ankle 
disorder currently diagnosed, 
indicate whether it is at least 
as likely as not that the 
disorder is etiologically 
related to the left ankle 
symptomatology shown in service 
or otherwise to the veteran's 
military service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then review the record 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



